                            UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO

                                            Minute Entry

Hearing Information:

Debtor: VAQUERIA ALMEYDA INC
Case Number: 18-06068-BKT12                                                    Chapter:12
Date / Time / Room: 09/04/2019 02:00 pm
Bankruptcy Judge: BRIAN K. TESTER
Courtroom Clerk: CARMEN B. FIGUEROA
Reporter Clerk: GRACIELA MUNIZ

Matter:

Confirmation Hearing 12

Appearances:

ALEJANDRA RODRIGUEZ FOR CHAPTER 13 TRUSTEE JOSE RAMON CARRION MORALES
LYSSETTE A MORALES VIDAL FOR DEBTOR
CAMILLE N SOMOZA FOR CONDADO 5, LLC.
GUSTAVO CHICO FOR CONDADO 5, LLC.

Minutes of Proceedings and ORDER:

As agreed by all the parties in open Court, the debtor and Condado 5, LLC are allowed fourteen (14) days
to file a Stipulation for the Use of Cash Collateral.

The Confirmation Hearing is continued to November 20, 2019 at 2:00 p.m. at the Jose V. Toledo Federal
Building and U.S. Courthouse, 300 Recinto Sur, Courtroom No. 1, Second Floor, San Juan, Puerto Rico.

SO ORDERED.


                                                    /S/ BRIAN K. TESTER
                                                    U.S. Bankruptcy Judge
